DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 17/304,220, Thermal Expansion Slide with Cable Clamp, filed on June 16, 2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "62" in Figs. 2 and 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 8, 10, 11, 13, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,332,183 to Kagayama.  Kagayama discloses a management system, capable of managing a cable, comprising: a slider strut (15) comprising: a slider channel (formed by elements 17a & 17b); and an elastic element (21) installed within the slider channel; and a cable clamp (1) comprising: a lower clamp (3) installed within the slider channel and configured to translate within the slider channel; and an upper clamp (5) configured to attach to the lower clamp via at least one fastener (33); wherein the lower clamp comprises: a stem portion (7a, 7b) configured to fit and translate within the slider channel; and a clamp portion (arc-shaped portion of element 3); wherein the elastic element is located at a bottom end of the slider channel; further comprising an attachment assembly (23) configured to attach the cable management system to a device strut; and further comprising a rigid stop (19) attached within the slider channel, wherein the elastic element rests on top of the rigid stop.
In regards to claims 11, 13, 16-18, and 20, Kagayama discloses a management system, capable of managing a cable, comprising: a slider strut (15) comprising: a slider channel (formed by elements 17a & 17b); and stopping member (19) positioned within the slider channel; and a cable clamp (1) comprising: a lower clamp (3) installed within the slider channel and configured to translate within the slider channel; and an upper clamp (5) configured to attach to the lower clamp via at least one fastener (33); wherein the lower clamp comprises: a stem portion (7a, 7b) configured to fit and translate within the slider channel; and a clamp portion; wherein the stopping member is located at a top end of the slider channel; wherein the stopping member is located at a bottom end of the slider channel; and further comprising a capping member (19) at a top end of the sliding channel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagayama in view of U.S. Patent No. 2,355,742 to Morehouse.  Kagayama further discloses a rubber-like sleeve (31) used with the upper and lower clamping members.  Kagayama discloses the claimed invention except for the limitations of the cable clamp further comprising: a first compression grommet sleeve configured to attach to the lower clamp; and a second compression grommet sleeve configured to attach to the upper clamp; the cable clamp further comprising: a first compression grommet sleeve configured to attach to the lower clamp; and a second compression grommet sleeve configured to attach to the upper clamp; wherein the first compression grommet sleeve includes a first retainment protrusion, and the lower clamp includes a first receiving hole for receiving the first retainment protrusion; and wherein the second compression grommet sleeve includes a second retainment protrusion, and the upper clamp includes a second receiving hole for receiving the second retainment protrusion.
Morehouse teaches a cable management system having cable clamp comprising a lower clamp (2) installed on a bracket (7), an upper clamp (1) configured to attach to the lower clamp via at least one fastener (5 and/or 6), a first compression grommet sleeve (21) configured to attach to the lower clamp, a second compression grommet sleeve (21) configured to attach to the upper clamp, wherein the first compression sleeve and the second compression sleeve each includes retainment protrusions (22 and/or 23), and the upper and lower clamps each including receiving holes (20) for receiving the retainment protrusions, respectively.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the clamp in Kagayama to have included first and second grommet sleeves attached to the upper and lower clamps, respectively via protrusions and holes as taught by Morehouse for the purpose of providing a snug fit between the sleeve and the clamps preventing sliding and detachment of the sleeves from the clamps during usage.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagayama.  Kagayama further discloses that the elastic member is a spring, however fails to disclose the limitation of wherein the elastic element is a polymer spring.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the elastic element in Kagayama to have been a polymer spring, since such a modification would have merely involved the substitution of one well-known material for another based on the material's suitability for the intended use and would not have yielded any unpredictable results.
Allowable Subject Matter
Claims 4, 9, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent No. 10,221,994 to Baiera is directed to modular mounting system for mounting hollow elongated members using a clamp.  U.S. Patent No. 9,601,241 to Dannenberg is directed to a cable clamping unit for an electrical cable for securing the clamp to a busbar.  U.S. Patent Application Publication No. 2014/0259566 to Rouleau et al. is directed to support channel assembly that secures and supports a bundle via metal locking tie.  U.S. Patent No. 7,770,848 to Johnson et al. is directed to a clamp having a compression grommet sleeve for supporting a cylindrical object.  U.S. Patent No. 5,261,633 to Mastro is directed to a pipe support system having a compression sleeve attached to upper and lower clamping members.  U.S. Patent No. 4,662,590 to Hungerford, Jr. is directed to connector assembly for securing a cable to a support channel.  U.S. Patent No. 4,595,165 to Klingensmith et al. is directed to a mounting structure for a cylindrical member and means for anchoring the structure and the anchoring means has an open-ended channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            August 13, 2022